DETAILED ACTION
This action is response to application number 16/842,560, dated on 02/07/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 allowed.
Allowable Subject Matter
Claims 1-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claim.  
The best prior art of record, Wang discloses receiving downlink control information (DCI) including information related to a resource region for transmission of a PDSCH or PUSCH, acquiring RIV from the DCI, acquiring a first length of allocated resource blocks based on the RIV, scaling the first length of allocated resource blocks to a second allocated resource blocks and scaling factor being integer of 2n, n being a non-negative integer (the Resource Indication Values (RIVs) in the Downlink Control Information (DCI) are set to different values based on the function of the DCI to be transmitted according to the embodiment provided, wherein the different scopes of values are corresponding to the different functions of DCI. The different functions may be used as the configuration signaling of Sounding Reference Signal (SRS), or used as 
 	The best prior art, Wang does not disclose wherein the scaling factor is determined as a maximum value among a value satisfying 2n and less than a first value, wherein the first value is obtained by applying a floor function to a second value identical to dividing a size of the active BWP to a size of an initial BWP.
Thus, claims 1-8 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471